—In an action to recover damages for breach of contract, the defendants appeal from an order of the Supreme Court, Nassau County (Lally, J.), entered December 8, 1998, which denied their motion to vacate an order of the same court, dated June 3, 1998, striking their answer upon their default in appearing at a pretrial conference.
Ordered that the order entered December 8, 1998, is reversed, as a matter of discretion, with costs, the motion is granted, the answer is reinstated, and the order dated June 3, 1998, is vacated.
The Supreme Court improvidently exercised its discretion in declining to vacate the order entered upon the defendants’ default in appearing at a pretrial conference on May 20, 1998, since they proffered a reasonable excuse for that default (see, CPLR 2005) and demonstrated a meritorious defense (see, Fidelity & Deposit Co. v Andersen & Co., 60 NY2d 693; Windsor Metal Fabrications v Fireman's Fund Ins. Co., 250 AD2d 602). Ritter, J. P., McGinity, H. Miller and Feuerstein, JJ., concur.